Filed 8/27/14 P. v. Stevens CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065034

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD232817)

DAVID RONALD STEVENS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Peter C.

Deddeh, Judge. Affirmed.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         David Ronald Stevens entered a guilty plea to one count of transportation of

methamphetamine (Health & Saf. Code, § 11379, subd. (a)). He admitted three prior

drug trafficking offenses (Health & Saf. Code, § 11370.2, subd. (c)), and five prison prior
convictions (Pen. Code, § 667.5, subd. (b)). The court struck all five prison priors and

sentenced Stevens to a total determinate term of 12 years.

          Stevens filed a timely notice of appeal.

          Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) indicating

counsel has not discovered any reasonably arguable issues for reversal on appeal and asks

this court to review the record for error.

          We offered Stevens the opportunity to file his own brief on appeal and he has

responded. We will discuss Stevens's issues below.

                                   STATEMENT OF FACTS

          On March 7, 2011, Stevens "transported [44.3 grams of] methamphetamine not for

personal use with three priors for sales or transportation and five prison priors."

                                         DISCUSSION

          As we have indicated, appellate counsel has filed a brief pursuant to Wende, supra,

25 Cal. 3d 436, requesting this court to review the record for error. Additionally, pursuant

to Anders, supra, 386 U.S. 738, counsel has indentified one possible, but not reasonably

arguable issue for our consideration.

          First, however, we will deal with the letter brief filed by Stevens on his own

behalf.

          Stevens essentially challenges the trial court's exercise of discretion. He argues

his sentence is cruel and unusual given what he describes as the inadequate conditions of

the county jail in which he will serve his sentence. His arguments are based on his

                                                2
current perception of the conditions in the jail but are not based on the matters raised in

the trial court. As such they are not properly before this court on appeal. (People v. Scott

(1994) 9 Cal. 4th 331, 348-351.) To the extent Stevens believes his current confinement

violates the Eighth Amendment, his remedy, if any, is by way of a petition for writ of

habeas corpus.

       We turn then to the Anders, supra, 386 U.S. 738 issue raised by appellate counsel.

The issue raised is whether the trial court erred in failing to impose a split sentence as

recommended by the probation officer. The probation officer's report recommended

imposing a 17-year split sentence, with seven years to be served in custody and the

remaining 10 years to be served in community supervision. The trial court, however,

decided to strike all five prison priors and impose a 12-year term, none of it to be served

under community supervision. This record does not raise a reasonably arguable issue for

reversal on appeal.

       We have reviewed the entire record pursuant to Wende, supra, 25 Cal. 3d 436, and

Anders, supra, 386 U.S. 738. Our review has not discovered any reasonably arguable

issue for reversal on appeal. Competent counsel has represented Stevens on this appeal.




                                              3
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, J.

WE CONCUR:


          BENKE, Acting P. J.


                  HALLER, J.




                                     4